
	
		I
		112th CONGRESS
		1st Session
		H. R. 3333
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Stark (for
			 himself, Mr. Rangel,
			 Ms. Bass of California,
			 Mr. Grijalva,
			 Ms. Slaughter,
			 Mr. Becerra,
			 Mr. Polis,
			 Ms. Moore, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  require States to help alien children in the child welfare system apply for all
		  available forms of immigration relief, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foster Children Opportunity
			 Act.
		2.State plan
			 requirement to have procedures to help alien children in the child welfare
			 system achieve special immigrant juvenile status and lawful permanent resident
			 statusSect. 471(a)(27) of the
			 Social Security Act (42 U.S.C. 671(a)(27)) is amended by inserting , and
			 if the child is an alien without a lawful immigration status, for reviewing the
			 child’s eligibility for special immigrant juvenile status, lawful permanent
			 resident status, and other forms of relief under immigration law, within 1 year
			 after the status of the child is first reviewed pursuant to section 475(5)(B),
			 and annually thereafter, and for assisting the child in applying for special
			 immigrant juvenile status, lawful permanent resident status, and other forms of
			 relief under immigration law, so that the child can reasonably be expected to
			 achieve such relief before exiting foster care, if doing so would be in the
			 best interests of the child before the period.
		3.Requirement that
			 State child welfare agencies document their efforts to pursue lawful immigrant
			 status for eligible alien foster childrenSection 475(1) of the Social Security Act
			 (42 U.S.C. 675(1)) is amended by adding at the end the following:
			
				(H)In the case of an alien child who, after a
				review conducted pursuant to section 471(a)(27), is determined to be a child
				who may qualify for special immigrant juvenile status, lawful permanent
				resident status, or other forms of relief under immigration law, documentation
				of the steps the agency is taking in assisting the child to obtain the status
				before exiting foster care, including whether the requisite petitions have been
				filed on behalf of the child, and whether assistance has been provided to
				secure immigration legal counsel for the
				child.
				.
		4.Requirment to
			 determine whether filing petitions for special immigrant juvenile status and
			 lawful permanent resident status for alien foster children is in the child’s
			 best interest in appropriate casesSection 475(5)(C)(i) of the Social Security
			 Act (42 U.S.C. 675(5)(C)(i)) is amended by inserting , and, in the case
			 of an alien child without lawful immigration status, the hearing shall
			 determine whether a petition for special immigrant juvenile status or lawful
			 permanent resident status has been filed on behalf of the child and, if such a
			 petition has not been so filed, whether it is in the best interests of the
			 child, including consideration of the potential effects on family reunification
			 efforts, to have such a petition so filed or to have immigration counsel
			 appointed before the semicolon at the end.
		5.Authority to use
			 court improvement program grant funds to educate and train child welfare and
			 court staff, including judges, social workers, court-appointed special
			 advocates, and lawyers to assist alien children in achieving special immigrant
			 juvenile status, lawful permanent resident status, and other forms of relief
			 under immigration lawSection
			 438(a)(2) of the Social Security Act (42 U.S.C. 629h(a)(2)) is amended—
			(1)by striking
			 and at the end of subparagraph (A);
			(2)by adding
			 and at the end of subparagraph (B); and
			(3)by adding at the
			 end the following:
				
					(C)to educate and train child welfare and
				court staff, including judges, social workers, court-appointed special
				advocates, and attorneys to assist alien children in achieving special
				immigrant juvenile status, lawful permanent resident status, and other forms of
				relief under immigration law in a timely
				manner;
					.
			6.Technical
			 assistance for child welfare agenciesOn request of a State child welfare agency
			 for technical assistance in carrying out the amendments made by this Act, the
			 Secretary of Health and Human Services, in consultation with the Secretary of
			 Homeland Security and the Secretary of State, shall provide the assistance, and
			 may award grants to and enter into contracts with qualified non-profit or other
			 community-based service providers with substantive expertise to perform the
			 assistance.
		7.Eligibility for
			 assistance
			(a)Public
			 benefits
				(1)Federal
			 means-tested public benefitsSection 403(b) of the
			 Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (8 U.S.C. 1613(b)) is amended by
			 adding at the end the following:
					
						(3)Exception for
				individuals who have obtained special immigrant juvenile statusAn alien who is granted special immigrant
				juvenile status under section 101(a)(27)(J) of the Immigration and Nationality
				Act (8 U.S.C.
				1101(a)(27)(J)).
						.
				(2)Other Federal
			 programsSection 402 of such Act (8 U.S.C. 1612) is
			 amended—
					(A)in subsection
			 (a)(2), by adding at the end the following:
						
							(N)Exception for
				individuals who have obtained special immigrant juvenile statusWith respect to eligibility for benefits
				for the specified Federal programs described in paragraph (3), paragraph (1)
				shall not apply to any alien who is granted special immigrant juvenile status
				under section 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(27)(J)).
							;
				and
					(B)in subsection
			 (b)(2), by adding at the end the following:
						
							(G)Exception for
				individuals who have obtained special immigrant juvenile statusAn alien who is granted special immigrant
				juvenile status under section 101(a)(27)(J) of the Immigration and Nationality
				Act (8 U.S.C.
				1101(a)(27)(J)).
							.
					(b)State
			 reimbursementSection
			 472(a)(4) of the Social Security Act (42 U.S.C. 672(a)(4)) is amended by
			 inserting , and if the child is an alien who has obtained special
			 immigrant juvenile status under section 101(a)(27)(J) of the Immigration and
			 Nationality Act and would have been qualified to receive aid under the State
			 plan approved under section 402 of this Act in or for the month in which the
			 agreement described in paragraph (2)(A)(i) of this subsection was entered into
			 or court proceedings leading to the determination described in paragraph
			 (2)(A)(ii) of this subsection were initiated if the child had been a United
			 States citizen, the child shall be considered to satisfy the requirements of
			 paragraph (3) with respect to the month before the period.
			8.Effective
			 date
			(a)In
			 generalThe amendments made
			 by this Act, other than by section 7, shall take effect on the date of the
			 enactment of this Act, and shall apply to payments under part E of title IV of
			 the Social Security Act for quarters beginning on or after such date.
			(b)Delay permitted
			 if State legislation requiredIn the case of a State plan
			 approved under part E of title IV of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by this Act, the State plan shall not be
			 regarded as failing to comply with the requirements of such part solely on the
			 basis of the failure of the plan to meet such additional requirements before
			 the 1st day of the 1st calendar quarter beginning after the close of the 1st
			 regular session of the State legislature that ends after the 1-year period
			 beginning with the date of the enactment of this Act. For purposes of the
			 preceding sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.
			
